Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-2-2007

USA v. Wecht
Precedential or Non-Precedential: Precedential

Docket No. 06-3098




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Wecht" (2007). 2007 Decisions. Paper 667.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/667


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                             PRECEDENTIAL


         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT




Nos. 06-3098, 06-3099, 06-3195, 06-3202, 06-3212 and 06-3213


             UNITED STATES OF AMERICA,

                                  Appellant in No. 06-3195

                             v.

                    CYRIL H. WECHT,

                                  Appellant in No. 06-3098

                        WPXI, INC.,

                                  Intervenor
                                  Appellant in Nos. 06-3099
                                  and 06-3202

  PG PUBLISHING CO. D/B/A THE PITTSBURGH POST-
                    GAZETTE,

                                  Intervenor
                                  Appellant in Nos. 06-3212
                                  and 06-3213

      TRIBUNE-REVIEW PUBLISHING CO., and
  HEARST-ARGYLE STATIONS, INC. D/B/A WTAE-TV,

                                  Intervenors.




       On Appeal from the United States District Court
           for the Western District of Pennsylvania
                    (D.C. No. 2:06-cr-00026)
          District Judge: Honorable Arthur J. Schwab




                         No. 06-3704


               IN RE: DR. CYRIL H. WECHT
                          _____

               On Petition for Writ of Mandamus
          Related to Western District of Pennsylvania
                     D.C. No. 2:06-cr-00026
          District Judge: Honorable Arthur J. Schwab


                 Argued September 12, 2006

  Before: FUENTES, FISHER, and BRIGHT,* Circuit Judges.

                ( Opinion Filed April 12, 2007)
                           _______

Jerry S. McDevitt (ARGUED)
Richard L. Thornburgh
Mark A. Rush
Amy L. Barrette
J. Nicholas Ranjan
Kirkpatrick & Lockhart Nicholson Graham LLP
535 Smithfield Street
Pittsburgh, PA 15222
Attorneys for Cyril H. Wecht

Douglas Letter (ARGUED)



      *
       Honorable Myron H. Bright, United States Court of
Appeals for the Eighth Circuit, sitting by designation.

                              2
Appellate Litigation Counsel, Civil Division
950 Pennsylvania Avenue, N.W.
Washington, DC 20530
Richard A. Friedman (ARGUED)
Appellate Section, Criminal Division
United States Department of Justice
10th Street & Constitution Avenue, N.W.
Washington, DC 20530
Mary Beth Buchanan
United States Attorney
Peter Keisler
Assistant Attorney General
Robert L. Eberhardt
Assistant United States Attorney
Rebecca Ross Haywood (ARGUED)
Assistant United States Attorney
Stephen S. Stallings (ARGUED)
Office of United States Attorney
700 Grant Street
Suite 400
Pittsburgh, PA 15219
Attorneys for United States of America

Walter P. DeForest (ARGUED)
David J. Berardinelli
George Bobb
DeForest Koscelnik Yokitis & Kaplan
3000 Koppers Building
Pittsburgh, PA 15219
Attorneys for Intervenors WPXI, Inc.

David J. Bird (ARGUED)
W. Thomas McGough
Joseph F. Rodkey, Jr.
Reed Smith LLP
435 Sixth Avenue
Pittsburgh, PA 15219
Attorneys for Intervenors PG Publishing Co. D/B/A the
Pittsburgh Post-Gazette



                               3
David A. Strassburger (ARGUED)
Strassburger, McKenna, Gutnick & Potter, P.C.
Four Gateway Center, Suite 2200
444 Liberty Avenue
Pittsburgh, PA 15222
Attorney for Intervenor Tribune-Review Publishing Co.
and Hearst-Argyle Stations, Inc. D/B/A WTAE-TV




               ORDER AMENDING OPINION




FUENTES, Circuit Judge.

     IT IS NOW ORDERED in the above captioned case be
amended as follows:

Footnote 9 shall now read:

      This holding applies to the local rules of all the
      district courts in our Circuit. Presently, Local Rule
      of Criminal Procedure 53.1 in the Eastern District of
      Pennsylvania contains a “reasonable likelihood”
      standard. The Middle District of Pennsylvania, in
      Local Rule 83.2, and the District of New Jersey, in
      Local Rule of Criminal Procedure 101.1, already
      have a “substantial likelihood” of material prejudice
      standard, as does the District of the Virgin Islands,
      where Local Rule of Criminal Procedure 1.2
      incorporates Local Rule of Civil Procedure 83.2
      which adopts the ABA’s Model Rules of
      Professional Conduct. The District of Delaware
      appears not to have a local rule governing attorney
      communications in criminal cases, though a Local
      Rule of Civil Procedure 83.6(d)(2) does adopt the
      ABA’s Model Rules of Professional Conduct for
      civil proceedings.



                               4
The following changes shall be made to footnote 12:

   “forty-nine” shall be changed to “fifty”;
   “forty-three” shall be changed to “forty-four”;
   “Thirty-six” shall be changed to “Thirty-five”; and
   “, including the three rules in Pennsylvania,” shall be deleted.


At the top of page 19, the sentence beginning with “Moreover, the
changes . . .” shall be deleted and replaced with:

   Moreover, as a result of the changes we impose, district
   courts in our Circuit will now apply the same trial publicity
   standard, one that is also consistent with the rules of the
   Commonwealth of Pennsylvania and the States of New
   Jersey and Delaware.13




                                    /s/ Julio M. Fuentes
                                    Circuit Judge




DATED: July 2, 2007




                                5